File Pursuant to Rule 424(b)(3) Registration No. 333-146882 Prospectus of Summit Financial Group, Inc.Proxy Statement of Greater AtlanticFinancial Corp. MERGER PROPOSAL - YOUR VOTE IS VERY IMPORTANT You are cordially invited to attend the special meeting of the shareholders of Greater Atlantic Financial Corp. (“Greater Atlantic”) to be held on Tuesday, March 25, 2008, at 10:00 a.m., Eastern Standard Time, at the Crowne Plaza Tysons Corner, 1960 Chain Bridge Road, McLean, Virginia.At the special meeting, you will be asked to approve the proposed merger of Greater Atlantic and Summit Financial Group, Inc. (“Summit”).In the merger, you will receive a combination of cash and shares of Summit common stock for each share of Greater Atlantic common stock that you own, subject to a “stock collar” limiting the maximum and minimum number of shares Summit will issue.The stock collar is described more fully below.Subject to the stock collar, the total consideration for your Greater Atlantic stock will be paid 70% in the form of Summit common stock and 30% in cash, with each share of Greater Atlantic common stock exchanged for shares of Summit common stock valued at $4.20 and $1.80 in cash.The number of shares of Summit common stock that you will receive for each share of Greater Atlantic common stock you own will be determined by the exchange ratio at closing. At the closing, we will determine the exchange ratio by dividing $4.20 by the average closing price of Summit common stock reported on the NASDAQ Capital Market for the twenty (20) trading days prior to closing (the “Average Closing Price”).The exchange ratio is subject to a stock collar, which sets the maximum and minimum numbers of shares that Summit will issue.If the Average Closing Price of Summit common stock is less than $17.82, the exchange ratio will be calculated by dividing $4.20 by $17.82.If the Average Closing Price is greater than $24.10, the exchange ratio will be calculated by dividing $4.20 by $24.10.Thus, for each share of Greater Atlantic common stock that you own, you will receive $1.80 in cash and at least 0.1743 shares of Summit common stock, but no more than 0.2357 shares of Summit common stock, based on an exchange ratio as described in the accompanying proxy statement/prospectus.A chart on page 37 under “The Merger - Merger Consideration” provides examples of the value of the transaction to shareholders of Greater Atlantic at selected Average Closing Prices of Summit common stock.Cash will be paid instead of issuing fractional shares of Summit common stock. We expect the merger to be tax-free with respect to the shares of Summit common stock that you receive.You may have to recognize income or gain for tax purposes for the cash you receive in the merger. The merger proposal is described in this proxy statement/prospectus.We encourage you to read this entire document carefully, including the “Risk Factors” section beginning on page 13. Your board of directors recommends that you vote for the merger.We need your vote to complete the merger.Whether or not you plan to attend the special meeting, please complete, sign and date the enclosed proxy card and return it promptly in the enclosed envelope.If you neither return your card nor vote in person, or if you abstain from voting, the effect will be to vote against the merger. You should obtain current market quotations on shares of Summit common stock, which is listed on the NASDAQ Capital Market under the symbol “SMMF.”Greater Atlantic common stock is quoted on the Pink Sheets under the symbol “GAFC.PK.” Carroll E. Amos President and Chief Executive Officer Greater Atlantic Financial Corp. An investment in Summit common stock in connection with the merger involves certain risks and uncertainties.See “Risk Factors” beginning on page 13 of this proxy statement/prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the merger or determined if this proxy statement/prospectus is truthful or complete.It is illegal to tell you otherwise. The securities to be issued in the merger are not savings or deposit accounts, deposits or other obligations of any bank or banking association, and are not insured by the Federal Deposit Insurance Corporation or any other federal or state governmental agency. This proxy statement/prospectus is dated February 12, 2008, and is expected to be first mailed to shareholders on or about February 22, 2008. ADDITIONAL INFORMATION This document incorporates important business and financial information about Summit from other documents filed with the Securities and Exchange Commission that have not been included in or delivered with this document.You may read and copy these documents at the SEC’s public reference facilities.Please call the SEC at 1-800-SEC-0330 for information about these facilities.This information is also available at the Internet site the SEC maintains at http://www.sec.gov.See “Where You Can Find More Information” on page 82. You also may request copies of these documents from Summit.Summit will provide you with copies of these documents, without charge, upon written or oral request to: Summit Financial Group, Inc. 300 North
